            Case 1:20-cv-05281-BMC Document 18 Filed 01/01/21 Page 1 of 3 PageID #: 61

                                              law offices of
                                   Vincent S. Wong
  Please Respond To:                          Attorneys at Law
 39 East Broadway, Suite 306                                                                   Phone: 212.888.0884
   New York, NY 10002                                                                           Phone: 718.234.8200
                                                                                                  Fax: 718.833.1968
 6008 8th Avenue                                                                                        
  Brooklyn, NY 11220                                                                       Email: vswlaw@gmail.com
                                                                                               Website: vswlaw.com
                                                            December 31, 2020

       Sent Via ECF
       Judge Brian M. Cogan
       225 Cadman Plaza East
       Brooklyn, NY 11201


                       Re:      Chen v. Ako Restaurant Inc. et al
                                20-cv-05281-BMC
                                INITIAL CASE MANAGEMENT LETTER


       Dear Judge Cogan:

              This office represents Plaintiff Zhen Xing Chen (“Plaintiff”) in the above referenced

       matter. Pursuant to the Court’s December 14, 2020 Order, and in anticipation of the Initial

       Conference currently scheduled for January 5, 2021 at 1:00 P.M., the parties jointly submit the

       following initial conference letter.

       Legal Basis for Plaintiff’s Claims and Jurisdiction

              Plaintiff brings this action to recover unpaid minimum and overtime wages, spread of

       hours pay, failure to provide wage statements, liquidated damages, interest, attorneys’ fees,

       and costs pursuant to the Fair Labor Standards Act of 1938, 29 U.S.C. 201 et seq. (FLSA), the

       New York Minimum Wage Act, N.Y. Lab. Law 650 et seq., and the wage order of the New

       York Commission of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, 146).

              This Court has subject matter jurisdiction over this action, pursuant to 29 U.S.C. § 201

       et seq. and 28 U.S.C. § 1331. This Court has jurisdiction over the State Law claim pursuant to

       28 USC § 1367 since it is so related to the FLSA claim that it forms part of the same case or

       controversy. This Court has personal jurisdiction over Defendants because they are engaged in

       business within the State of New York, and the events complained of occurred in New York.
     Case 1:20-cv-05281-BMC Document 18 Filed 01/01/21 Page 2 of 3 PageID #: 62

Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391 because it

is the judicial district in which a substantial part of the events or omissions giving rise to the

claim occurred.

Brief Factual Bases of Plaintiff’s Claims

       Plaintiff was employed by Defendants as a delivery person at the Defendants’

restaurant located in Brooklyn from approximately April 2019 to September 2019. Plaintiff

alleges that Defendants required Plaintiff to work in excess of forty (40) hours per week

without providing the appropriate minimum and overtime compensation mandated by federal

and state law and regulations. Plaintiff was normally scheduled to work Sunday, Monday,

Tuesday, Wednesday, Thursday, and Friday from 12:30pm to 11:30 pm, with no or de

minimis breaks (66 hours per week). Plaintiff was paid twice per month, for a total of $1000

per month, regardless of the hours worked.

       Plaintiff also alleges that Defendants violated the recordkeeping and notice/statement

provisions of the NYLL. Defendants did not provide Plaintiff with proper wage stubs or hiring

statement as required by New York Labor Law.

Defendants Portion

       Defendants deny that Plaintiff worked for them and do not recognize Plaintiff by name

or by picture on Plaintiff’s driver license. Defendants’ counsel has request better quality

pictures of Plaintiff. However, due to the short duration (6 months) of employment claims,

Defendants would like to request the discovery be put on hold while the case can be referred

to mediation. The parties will be able to participate remotely and hopefully the parties will

recognize or not recognize each other. It may help resolve the case instead of both parties

spending substantial legal fees in conducting discovery for a claim for 6 months’ employment.
   Case 1:20-cv-05281-BMC Document 18 Filed 01/01/21 Page 3 of 3 PageID #: 63



Contemplated Motions

      The parties do not contemplate any motions at this time.


      We thank Your Honor for your time and consideration in this matter.

                                                  Respectfully submitted,

                                                  LAW OFFICES OF VINCENT S. WONG

                                                  /s/Vincent S. Wong
                                                  Vincent S. Wong, Esq. (VW9016)
                                                  Law Offices of Vincent S. Wong
                                                  39 East Broadway, Suite 306
                                                  New York, NY 10002
                                                  P: 212-349-6099
